DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staade et al. (2015/0135866) in view of Cole (4,015,669).

Regarding claim 1, Staade et al. discloses a work equipment for a motor grader comprising:
A drawbar (20) having a drawbar plate (aperture plate – Figure 1) extending along a horizontal surface
A bearing (48)having an outer ring (50) that has an annular shape when seen from a plan view and is fixed to a lower surface of the drawbar plate, and an inner ring (52) that has an annular shape when seen from a plan view, is disposed inside the outer ring, is connected to the outer ring so as to be rotatable in a peripheral direction with respect to the outer ring, and is provided with an inner gear (26) in an inner peripheral surface of the inner ring
A circle rotary machine (38) having a rotary machine main body that is provided with an outer gear (40) engaging with the inner gear and that is configure to rotate the outer gear (40), and a gear cover (44) that is provided on the rotary machine main body and covers the outer gear from the outer peripheral side of the outer gear, forms a space between the outer gear and the gear cover (Figure 3) and is fixed to the drawbar plate
A circle (54) fixed to a lower end of the inner ring over a peripheral direction and communicating with the space to form an opening portion below the space (Figure 3)
Staade discloses the invention as described above, and further discloses the need for lubrication around the gear elements (Pgph 0032).  Staade fails to specifically disclose a lubrication unit that supplies a lubricant to the space.  Like Staade, Cole also discloses a circle drive for a motor grader.  Unlike Staade, Cole discloses a lubricant chamber/unit which carries a supply of lubricant for the input drive member and for the ring gear.  IT would have been obvious to one of ordinary skill in the art at the time the invention was made to include a lubricant supply/unit in Staade as taught by Cole to ensure that lubrication is supplied to the moving parts of the gear assembly to avoid damage to the gear assembly as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 2, the combination discloses that the gear cover (44) comprises a lateral surface portion covering a part of the outer gear from the outer peripheral side of the outer gear other than a position in the outer gear where the outer gear and the inner gear are engaged with each da lower surface portion integrally provided at a lower end o the lateral surface portion, covering the outer gear from below and forming a gap communicating the space with the opening and the lower surface.




    PNG
    media_image1.png
    450
    570
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lateral surface portion)][AltContent: textbox (space)][AltContent: textbox (Lower surface portion)]
















Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671